Citation Nr: 0713114	
Decision Date: 05/03/07    Archive Date: 05/15/07

DOCKET NO.  04-28 454	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York



THE ISSUE

Entitlement to a compensable rating for residuals of a left 
index finger laceration.



REPRESENTATION

Veteran represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Associate Counsel




INTRODUCTION

The veteran, who is the appellant, served on active duty from 
August 1973 to August 1976.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in December 2003 of a 
Department of Veterans Affairs (VA) Regional Office (RO). 


FINDING OF FACT

The residuals of a left index finger laceration do not result 
in a gap of an inch between the tip of the index finger and 
the proximal transverse crease of the palm or extension 
limited by more than 30 degrees. 


CONCLUSION OF LAW

The schedular criteria for a compensable rating for residuals 
of a left index finger laceration have not been met.  38 
U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. § 4.71a, 
Diagnostic Code 5229, § 4.118, Diagnostic Code 7805 (2006).


Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA amended VA's duties to notify and to assist a 
claimant in developing information and evidence necessary to 
substantiate a claim.  38 U.S.C.A. §§ 5103(a), 5103A; 38 
C.F.R. § 3.159. 



Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  Under 38 C.F.R. § 3.159, VA must 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.

The VCAA notice requirements apply to all five elements of a 
service connection claim.  The five elements are: 1) veteran 
status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

The RO provided pre-adjudication VCAA notice by a letter 
dated in September 2003.  In the notice, the veteran was 
informed of the type of evidence needed to substantiate the 
claim for increase, namely, evidence that the disability had 
gotten worse.  The veteran was also informed that VA would 
obtain service records, VA records, and records of other 
Federal agencies, and that he could submit other records not 
in the custody of a Federal agency, such as private medical 
records, or with his authorization VA would obtain any such 
records on his behalf.  He was also asked to submit evidence, 
which would include that in his possession, in support of his 
claim.  The notice included the provision for the effective 
date, that is, the date of receipt of the claim. 

As for content of the VCAA notice, the document substantially 
complied with the specificity requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (identifying evidence to 
substantiate a claim and the relative duties of VA and the 
claimant to obtain evidence); of Charles v. Principi, 16 Vet. 
App. 370 (2002) (identifying the document that satisfies VCAA 
notice); of Pelegrini v. Principi, 


18 Vet. App. 112 (2004) (38 C.F.R. § 3.159 notice); and of 
Dingess v. Nicholson, 19 Vet. App. 473 (2006) (notice of the 
elements of the claim, except for the degree of disability). 

To the extent that the VCAA notice did not include the 
criteria for rating the disability at this stage of the 
appeal when the veteran already has notice of the rating 
criteria, there is no reasonable possibility that further 
notice of the exact same information would aid in 
substantiating the claim, and any deficiency as to VCAA 
compliance regarding the degree of disability has not 
prejudiced the veteran's appeal.  Wensch v. Principi, 15 Vet. 
App. 362, 268 (2002) (compliance with the VCAA is not 
required if no reasonable possibility exists that any notice 
or assistance would aid the appellant in substantiating the 
claim). 

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  The veteran was afforded VA 
examinations in October 2003.  Additionally, the service 
medical records are associated with the claims file, as are 
the identified and available relevant post-service medical 
records.  The Board finds that the RO has obtained all 
identified evidence to the extent possible.  As there is no 
indication of the existence  of additional evidence to 
substantiate the claim, no further assistance to the veteran 
is required to comply with the duty to assist. 


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

By a rating decision, dated in May 1990, the RO granted 
service connection for residuals of a laceration of the left 
index finger and assigned a noncompensable rating under 
Diagnostic Code 7805.  In September 2003, the veteran filed 
the current claim for increase. 

VA records, dated in September 2003, show that the veteran 
complained of pain in the dorsum of the left index finger, 
particularly when cold or at the end of the work day.  He 
reported increased sensitivity of the finger.    

On VA examination in October 2003, the veteran complained of 
increased sensitivity in the area of the left index finger.  
The veteran related that the scar had become painful since 
1996, and he experienced tingling and numbness in the finger.  
He also complained of daily flare-ups of pain and increased 
pain while working, when cold or when performing tasks around 
the house.  The examiner observed a 1.0 cm  superficial scar, 
healed, in the volar aspect of the finger tip of the left 
index finger.  The examiner also noted a 1.5 cm dorsal scar.  
On examination, there was no gross intrinsic muscle atrophy 
or swelling of the joint.  Range of motion at the 
metacarpophalangeal, proximal interphalangeal, and distal 
interphalangeal joints were within normal limits.  The grip 
and dexterity were normal.  There was normal opposition of 
all digits.  Sensation was intact.  

On VA examination in October 2003, the veteran complained of 
occasional loss of feeling and sensation in the left index 
finger.  The examiner found no objective evidence of pain or 
adherence. The texture and coloration of the scar were normal 
and there were no signs of ulceration of the skin, elevation 
or depression of the scar.  The examiner described the scar 
as superficial and not deep.  There was no evidence of 
inflammation, edema keloid formation, induration, or 
inflexibility.  The examiner indicated that there was no 
limitation of motion secondary to the scar.  The diagnosis 
was a non-tender, 2.0 cm linear scar. 

Criteria and Analysis

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities, 38 C.F.R. Part 4.  
The percentage ratings represent, as far as can be 
practicably determined, the average impairment in earning 
capacity resulting from a disease or injury.  38 U.S.C.A. § 
1155; 38 C.F.R. § 4.1. 



The service-connected laceration is currently rated as 
noncompensable under 38 C.F.R. § 4.118, Diagnostic Code 7805.  
Under Diagnostic Code 7805, a scar is   rated on limitation 
of function of the part affected.  Accordingly, the Board 
will consider the scar under the diagnostic code pertaining 
to limitation of function of the index finger.  38 C.F.R. § 
4.71a, Diagnostic Code 5229.

Under Diagnostic Code 5229, the criteria for a 10 percent 
rating are a gap of one inch or more between the fingertip 
and the proximal transverse crease of the palm, or extension 
limited by more than 30 degrees.  

On VA examination in October 2003, range of motion at the 
metacarpophalangeal, proximal interphalangeal, and distal 
interphalangeal joints were within normal limits, and there 
was normal opposition of all digits.  Sensation was intact.  
No additional functional loss was attributed to pain or 
painful movement.  38 C.F.R. §§ 4.40, 4.45; Deluca v. Brown, 
8 Vet. App. 202, 206-07 (1995).  Consequently, the medical 
evidence of record does not show that the laceration scar 
more nearly approximates the criteria associated with a 
compensable rating under Diagnostic Code 5229.

The Board also considered whether the veteran was entitled to 
a compensable evaluation under other applicable diagnostic 
codes pertaining to the scar under 38 C.F.R. § 4.118; 
however, the medical evidence does not show that the 
veteran's scar disability more closely approximates the 
criteria for a compensable rating under those codes for 
reasons explained in greater detail below.  38 C.F.R. § 
4.118, Diagnostic Code 7802-7804.

Under Diagnostic Code 7802, a 10 percent rating is assigned 
when a scar, other than head, face, or neck, is superficial 
and covers an area of 144 square inches (929 sq. cm.) or 
greater, which is not shown. 

Under Diagnostic Code 7803, a 10 percent rating is assigned 
when a scar is superficial and unstable.  On VA examination 
in October 2003, the scar was described as healed with normal 
texture and color.  There was no elevation or 


depression of the scar, no evidence of inflammation, edema 
keloid formation, induration or inflexibility.  Thus, the 
scar does not approximate the criteria for a compensable 
rating under Diagnostic Code 7803.

Under Diagnostic Code 7804, a 10 percent rating is assigned 
warranted when a scar is superficial and painful on 
examination.  Although the veteran has presented subjective 
complaint of pain associated with the scar, there is no 
objective evidence to support such a finding.  On VA 
examination in October 2003, the examiner found no objective 
evidence of pain.  Thus, the criteria for a compensable 
rating under Diagnostic Code 7804 have not been met. 

And while the veteran complained of changes in sensitivity, 
neither VA examiner found a sensory deficit. 

Based on the foregoing, the Board finds that the 
preponderance of the evidence is against the claim for 
increase, and the benefit-of-the-doubt standard of proof does 
not apply. 38 U.S.C.A. § 5107(b).


ORDER

A compensable rating for residuals of a left index finger 
laceration is denied.


____________________________________________
GEORGE E. GUIDO JR.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


